
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.30



AGREEMENT FOR GUARANTEED MAXIMUM PRICE CONSTRUCTION SERVICES
BETWEEN
WYNN LAS VEGAS, LLC
AND
MARNELL CORRAO ASSOCIATES, INC.
FOR LE RÊVE


EXHIBIT Q

AMENDED AND RESTATED CONTINUING GUARANTY

        This Amended and Restated Continuing Guaranty (hereinafter called the
"Guaranty") is made this 22nd day of October, 2002 by AUSTI, INC., a Nevada
corporation (hereinafter called "Guarantor") in favor of WYNN LAS VEGAS, LLC, a
Nevada limited liability company (hereinafter called "Owner"), with regard to
the following:

W I T N E S S E T H:

        WHEREAS, Owner and MARNELL CORRAO ASSOCIATES, INC. a Nevada corporation
(hereinafter called "Contractor"), have entered into that certain Agreement for
Guaranteed Maximum Price Construction Services dated June 4, 2002 for the
construction of Project (as such may be amended, modified or restated from time
to time, hereinafter called the "Agreement");

        WHEREAS, Contractor is the wholly-owned subsidiary of Guarantor; and

        WHEREAS, in consideration of Owner's entering into the Agreement with
Contractor, and as a condition to any obligations of Owner to Contractor under
the Agreement, the Guarantor has agreed, at the request of Contractor, to
guarantee unconditionally any and all obligations of the Contractor to Owner as
provided herein and Guarantor and Owner acknowledge and agree that without such
unconditional guarantee from Guarantor as provided herein, Owner would not have
entered into the Agreement;

        NOW, THEREFORE, for valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Guarantor, the Guarantor agrees with
Owner as follows:

        1.    Guarantor hereby unconditionally and absolutely guarantees the due
and punctual performance, payment and observance by Contractor of all
Contractor's obligations under the Agreement, for the timely and lien free
completion of the Work (as defined in the Agreement) and payment of all costs,
expenses, charges and fees, including cost overruns, relating to the foregoing,
and the payment of all amounts owing to Owner pursuant to the Agreement. This
Guaranty shall take effect on the date hereof as an absolute, irrevocable and
continuing Guaranty. Notwithstanding the provisions of this Section 1,
Guarantor's guarantee obligations under this Guaranty shall terminate and be of
no further legal force and effect upon Final Payment by Owner pursuant to the
Agreement.

        2.    If Contractor fails to perform any of its obligations under the
Agreement, or commits any breach thereof, Guarantor shall immediately, at its
sole cost and expense: (i) take such steps as may be necessary to cause
Contractor to perform all Contractor's obligations under the Agreement, or
remedy any breach thereof; or (ii) take such steps as may be necessary, itself
or through a third party other than Contractor, to perform all of Contractor's
obligations under the Agreement, or to remedy any breach thereof.

1

--------------------------------------------------------------------------------


        3.    If Guarantor fails at any time to perform any obligations under
this Guaranty after written demand having been made by Owner, Owner may, without
the need to give further notice thereof to Guarantor, perform itself, or have
any third party perform, any such obligations and Guarantor shall indemnify
Owner from and against any and all losses, damages, costs and expenses which may
be incurred by Owner by reason of or in connection with any such failure,
including without limitation any and all costs incurred by Owner in so
performing or so having performed, such obligations.

        4.    Subject to Section 1 hereof, Guarantor, shall not in any way be
released from any of its obligations arising under this Guaranty, nor shall any
such obligations be diminished, impaired or reduced by: (i) termination of the
Agreement; (ii) alterations to the terms of the Agreement; (iii) forbearance or
forgiveness in respect of any matter or thing concerning the Contractor on the
part of Owner or Contractor; (iv) an exercise or election of remedies by Owner
(including, without limitation, an exercise of remedies which in any manner
impairs or affects any rights Guarantor may have against Contractor); or (v) the
insolvency, bankruptcy, arrangement, adjustment, composition, liquidation,
disability, dissolution, death, or lack of power of Contractor or Guarantor or
any other person or entity at any time liable for the performance of all or part
of the obligations guaranteed under this Guaranty or any changes in or
reorganization of Contractor, or any discharge, avoidance or unenforceability of
the Contractor's obligations under the Agreement. Guarantor agrees that it shall
be responsible for keeping informed as to the status of the financial condition
of, or the status of performance by, Contractor, and Guarantor agrees that its
obligations hereunder shall not be diminished, impaired or reduced by Owner's
failure to provide notice of any such matters.

        5.    The rights and remedies of Owner arising under this Guaranty shall
operate independently of any rights and remedies Owner may have arising under
any other agreement (including without limitation the Agreement) and Owner shall
not be required to proceed first or at all against Contractor or any other
person, or any Collateral of Contractor or any person, before enforcing the
terms of the Guaranty.

        6.    Guarantor represents and warrants that: (a) Guarantor has the
power and authority to execute, deliver and perform its obligations under this
Guaranty, (b) the execution, delivery and performance by Guarantor of this
Guaranty do not violate or conflict with, breach, or constitute a default under,
or require consent under any agreement or document binding or covering Guarantor
or any of its property, (c) this Guaranty constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, and (d) (i) this Guaranty is not given with actual intent to hinder,
delay or defraud any entity to which Guarantor is, or will become on or after
the date of this Guaranty, indebted, (ii) Guarantor has received at least a
reasonably equivalent value in exchange for the giving of this Guaranty,
(iii) Guarantor is not insolvent on the date of this Guaranty and will not
become insolvent as a result of giving this Guaranty, and (iv) Guarantor does
not intend to incur debts that will be beyond Guarantor's ability to pay as such
debts become due.

        7.    In the event Owner brings an action to enforce this Guaranty,
Guarantor will reimburse Owner for all expenses incurred by Owner, including,
but not limited to, reasonable attorneys' fees and costs.

        8.    All notices, advices, demands, requests, consents, statements,
satisfactions, waivers, designations, refusals, confirmations or denials that
may be required or otherwise provided for or contemplated under the terms of
this Guaranty for any party to serve upon or give to any other shall, whether or
not so stated, be in writing, and if not so in writing shall not be deemed to
have been given, and be either personally served, sent by electronic
communication, whether by telex, telegram, or telecopying, sent by recognized
overnight courier service, or sent with return receipt requested by

2

--------------------------------------------------------------------------------


registered or certified mail with postage prepaid (including registration or
certification charges) in a securely enclosed and sealed envelope, to the
following addresses:

To Owner:

Kenn Wynn, President
Wynn Design and Development LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Facsimile No. (702) 733-4738
Telephone No. (702) 733-4812

and

Todd Nisbet, Executive Vice President—Project Director
Wynn Design and Development LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Facsimile No. (702) 733-4715
Telephone No. (702) 733-4497

To Guarantor:

James A. Barrett, Jr., President
Austi, Inc.
4495 South Polaris Avenue
Las Vegas, Nevada 89103
Facsimile No. (702) 739-8521
Telephone No. (702) 703-9413

and

Christopher L. Kaempfer, Esq.
Kummer Kaempfer Bonner & Renshaw
3800 Howard Hughes Parkway
Seventh Floor
Las Vegas, Nevada 89109
Facsimile No: (702) 796-7181
Telephone No.: (702) 792-7000

        9.    Guarantor makes the following representations and warranties,
which shall be continuing representations and warranties until such time as
Owner makes Final Payment pursuant to the Agreement:

        a.    All financial statements and data that have been given to Owner by
Guarantor with respect to Guarantor (A) are complete and correct in all material
respects as of the date given; (B) accurately present in all material respects
the financial condition of Guarantor on each date as of which the same have been
furnished; and (C) have been prepared in accordance with generally accepted
accounting principles consistently applied throughout the periods covered
thereby.

        b.    There has been no material adverse change in the financial
condition of Guarantor since (A) the date of the most recent financial
statements given to Owner with respect to Guarantor, or (B) the date of the
financial statements given to Owner immediately prior to the date hereof.

        c.    Guarantor is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions set forth in any
agreement or instrument to which Guarantor

3

--------------------------------------------------------------------------------




is a party, default in which may materially and adversely affect Guarantor's
ability to fulfill its obligations hereunder.

        d.    All other reports, papers and written data and information given
to Owner by Guarantor with respect to Guarantor are accurate and correct in all
material respects and complete insofar as completeness may be necessary to give
Owner true and accurate knowledge of the subject matter.

        e.    There is not now pending against or affecting Guarantor, nor to
the knowledge of Guarantor is there threatened, any action, suit or proceeding
at law or in equity or by or before any administrative agency that, if adversely
determined, would materially impair or affect the financial condition of
Guarantor.

        f.      Guarantor has filed all federal, state, provincial, county,
municipal and other income tax returns required to have been filed by Guarantor
and has paid all taxes that have become due pursuant to such returns or pursuant
to any assessments received by Guarantor, and Guarantor does not know of any
basis for any material additional assessment against Guarantor in respect of
such taxes.

        g.    Guarantor shall file all federal, state, provincial, county,
municipal and other income tax returns required to be filed by Guarantor and pay
before the same become delinquent all taxes that become due pursuant to such
returns or pursuant to any assessments received by Guarantor.

        h.    Guarantor shall promptly and faithfully comply with all laws,
ordinances, rules, regulations and requirements, both present and future, of
every duly constituted governmental authority or agency having jurisdiction that
may be enforceable against and applicable to Guarantor.

        i.      Guarantor shall advise Owner in writing of any material adverse
change in the business or financial condition of Guarantor and promptly furnish
to Owner such information about the financial condition of Guarantor as Owner
shall reasonably request.

        10.  Time is of the essence of this Guaranty and all of its provisions.

        11.  This Guaranty is intended as a final expression of this agreement
of guaranty and is intended also as a complete and exclusive statement of the
terms of this agreement. No course of prior dealings between Guarantor and
Owner, no usage of the trade, and no parole or extrinsic evidence of any nature,
shall be used or be relevant to supplement, explain, contradict or modify the
terms and/or provisions of this Guaranty.

        12.  If any term, provision, covenant or condition hereof or any
application thereof should be held by a court of competent jurisdiction to be
invalid, void or unenforceable, such invalidity, voidness or unenforceability
shall not impair, diminish, void, invalidate or affect in any way any other
terms, provisions, covenants and conditions hereof or any applications thereof,
all of which shall continue in full force and effect.

        13.  This Guaranty shall in all respects be construed and interpreted
and shall operate in accordance with the laws of the State of Nevada.

        IT WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed
the day and year first above written.

        GUARANTOR HEREBY ACKNOWLEDGES TO HAVE BEEN GIVEN THE OPPORTUNITY TO READ
THIS DOCUMENT CAREFULLY AND TO REVIEW IT WITH AN ATTORNEY OF HIS

4

--------------------------------------------------------------------------------


CHOICE BEFORE SIGNING IT, AND ACKNOWLEDGES HAVING READ AND UNDERSTOOD THE
MEANING AND EFFECT OF THIS DOCUMENT BEFORE SIGNING IT.

GUARANTOR:

    AUSTI, INC.,
a Nevada corporation
 
 
By:
/s/  JAMES A. BARRETT, JR.      

--------------------------------------------------------------------------------

    Its: Secretary

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.30



AGREEMENT FOR GUARANTEED MAXIMUM PRICE CONSTRUCTION SERVICES BETWEEN WYNN LAS
VEGAS, LLC AND MARNELL CORRAO ASSOCIATES, INC. FOR LE RÊVE
